         Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 1 of 9




                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


 In re

 KOONTZ-WAGNER CUSTOM CONTROL                           Case   No. 18-33815
 HOLDINGS LLC,
                                 Debtor.                (Chapter 7)




                                DECLARATION OF KYT]NG S. LEE
                          IN SUPPORT OF TRUSTEE'S APPLICATION TO
                          EMPLOY KASOWITZ BENSON TORRES LLP AS
                    TRUSTEE'S SPECIAL BANKRUPTCY COI]NSEL, EFFECTTVE AS
                                        OFSEPTEMBER5.2OlS

         I, Kyung S. Lee, declare under penalty of perjury as follows:

         1.     I   am an attorney duly admitted and in good standing to practice law in Texas and

New York, before the United States Supreme Court, the Fifth Circuit and the United States District

Courts for the Southern, Northern, Eastern, and Western Districts of Texas and the Southern and

Eastern Districts of New York.

         2.     Effective September 5,2018,    I   became a partner at Kasowitz Benson Torres LLP

("Kasowitz"), located at l4l5 Louisiana Street, Suite 2100, Houston, Texas 71002.

         3.     I make this declaration in support of the Trustee retaining Kasowitz Benson Torres

LLP as Special Bankruptcy Counsel (the "Application") by oral motion.

         4.     Except as otherwise noted, all facts set forth in this declaration are based upon my

personal knowledge, upon the client and matter records of Kasowitz reviewed by other lawyers and

paraprofessionals under my supervision and direction, or derived from information available to me

that I believe to be true and correct.



LEE DECLARATION                                                                           Page 1   of8
KASOWITZ BENSON TORRES LLP
       Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 2 of 9



        5,     Rodney Tow is the duly appointed chapter 7 trustee (the "Trustee")                of Koontz-

Wagner Custom Control Holdings LLC ("Koontz Wagner" or "Debtor") chapter 7 bankruptcy case

(the "Chapter 7 Case").

       a,      Scope of Services

       6,      Kasowitz will serve as special bankruptcy counsel in connection with monetizing the

Debtor's work in process, establishing procedures for sale of the equipment and work in process,

and an assortment of special projects related to monetizing the assets of the Debtor's estate.

Kasowitz may also provide services on additional discrete matters to the extent directed by the

Trustee and necessary to preserve or enhance the value of the Debtor's estates. These services           will

be distinct and separate from the duties to be performed by the General Bankruptcy Counsel Cooper

Scully P.C.

       7.      Among a trustee's duties in a case under chapter 7 of the Bankruptcy Code is to

"collect and reduce to money the property of the estate for which such trustee serves, and close such

estate as expeditiously as is compatible   with the best interests of parties in interest . . . ." 11 U.S.C.   $


70a(a)(1). The circumstances of the Chapter 7          Case have required and      will   continue to require

extraordinary efforts on an abbreviated timeline to ensure that the estate is able to fully monetize its

assets and to avoid any unnecessary   diminution in the value of the estate. Several former customers

of the Debtor faced significant liquidated and actual damages if the debtor's work in process were

not able to be released. The Trustee employed Diamond McCarthy LLP ("Diamond McCarthy")

from the inception of the Chapter 7 Case through September 4,2018, and, specifically, Mr. Lee and

Shannon, as his Special Counsel to work on these matters. Now that both attorneys are at Kasowitz,

employing Kasowitz as special counsel to frnalize the assignments they began while at Diamond




LEE DECLARATION                                                                                    Page 2   of8
KASOWITZ BENSON TORRES LLP
         Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 3 of 9



McCarthy makes good business sense and will allow the Trustee to conclude this aspect of the

liquidation effi ciently.

          b.       Oualifications and Prorrosed Compensation


          8.       Kasowitz partners and associates that will make up the team representing the Trustee

have long-standing experience serving as bankruptcy counsel in complicated bankruptcy cases (both

chapter 1 1 and 7), resolving complex litigation matters in bankruptcy cases, advising on transactions

in bankruptcy cases, and are well-qualified to represent the Trustee. Kasowitz's experience and

expertise in large and complex insolvency cases will substantially benefit the Trustee.

          9.       Kasowitz's team for this engagement will be led by me and will include associate

R.J. Shannon. The professional biographies              of   each   of the attorneys are available on
wumL"k- as pwtlz=g-o-m.


          10.      Subject to Bankruptcy Court approval, the Trustee's employment of Kasowitz will

 be governed by the standard engagement agreement identical to the one the Trustee employed

 Diamond McCarthy.

          1   1.   Compensation and reimbursement of expenses        will   be made by the Trustee pursuant

 to the engagement agreement and upon Bankruptcy Court approval pursuant to $ 330 of                       the

 Bankruptcy Code. Kasowitz anticipates seeking interim compensation pursuant to $ 331 of the

 Bankruptcy Code and any appropriate order of the Bankruptcy Cour1.

          12.      The current standard hourly rates charged by Kasowitz range from $525.00                  -


$1,800.00 per hour for partners and counsel, $315.00 - $675.00 per hour for associates, and $150.00

- $355.00 per hour for paralegals. The following is a list of Kasowitz attorneys and paraprofessional

who will be providing the primary legal services for the Trustee in connection with this case, as well

as   their standard hourly rates currently in effect:



LEE DECLARATION                                                                                   Page 3   of8
KASOWITZ BENSON TORRES LLP
       Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 4 of 9



       Kyung S. Lee (Partner)                          $850.00 per hour
       Robert J. Shannon (Associate)                   $325.00 per hour
       Christine Rehak (Paralegal)                     $220.00 per hour

        13. I     believe these rates are reasonable and consistent with the rates charged by

professionals with comparable experience in the Houston, Texas legal market.

        14.    The above-outlined hourly rates are subject to periodic review (generally annually)

to reflect changes in the economy, experience, and other factors.



        15.    Other than the Trustee's agreement to compensate Kasowitz atits regular hourly rates

and to reimburse Kasowitz for the reasonable and necessary expenses incurred on behalf of the

Trustee, Kasowitz has not received any promises from the Trustee or any other person to compensate

or reimburse Kasowitz in connection with the Chapter 7 Case.

        16.    The rate   of each professional working on this case will be clearly          reflected in

Kasowitz's invoices and fee applications. Kasowitz        will   maintain detailed records of costs and

expenses incurred in connection   with its legal services and these will be set forth in detail   as   part of

the monthly invoice and fee applications.

       17.     Neither Kasowitz nor any partners of Kasowitzhave divided, paid over or shared, or

agreed to divide, pay over or share, (a) any compensation it has or they have received or may receive

for services rendered or expenses incurred in connection with the Chapter 7 Case with another party

or person (except as among the partners, counsel and             associates   of Kasowitz), or (b) any
compensation another party or person has received or may receive for services rendered or expenses

incurred in connection with this case.

        c.     Elisibility and Disinterestedness

       18.     Kasowitz has substantial experlise      in the field of business rcorganizations            and

bankruptcy litigation under the Bankruptcy Code. Attorneys at Kasowitzhave served as counsel to


LEE DECLARATION                                                                                   Page 4   of8
KASOWITZ BENSON TORRES LLP
         Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 5 of 9



debtors, trustee, creditors' committees, and creditors in many of the country's largest bankruptcy

cases,   including, but not limited to, the following chapter 1 1 cases: In re Toys " R" Us, Inc., Case

No. 17-34665 (KLP) (Bankr. E.D.V.A.2017);Inre Hercules Offihore, Inc., et al., CaseNo.                  16-

11385 (KJC) (Bankr. D. Del. 2016);      Inre Energt Future Holdings, Corp., et al., CaseNo. I4-I0979

(CSS) (Bankr. D. Del. 201\; In re LightSquared Inc., et        al.,   Case   No. 12-12080 (SCC) (Banlr.

S.D.N.Y, 2012); In re Dewey & LeBoeuf LLP, Case No. 12-12321 (MG) (Bankr, S. D. N. Y.2012);

In re Borders Group, Inc.,      Case   No. 1I-10614 (MG) (Bankr. S.D.N,Y. 2011); In re Adelphia

Communications Corp., Case No., 02-41729 (REG) (Bankr. S.D.N,Y. 2002); and In re Enron Corp,,

Case No, 01-16034 (AJG) (Bankr. S.D.N.Y. 2001).

          19. I am not, nor is Kasowitz, an insider of the Debtor.           Neither Kasowitz nor I hold

directly any claim, debt or equity security of the Debtor.

         20.     To the best of my knowledge, information, and belief, no paftner or employee of

Kasowitz has been, within two years from the Petition Date, a director, officer, or employee of the

Debtor as specified in Bankruptcy Code section 101(14XB).

         21.     Kasowitz does not have an interest materially adverse to the interests of the Debtor's

estate of any of any class of creditors or equity security holders of the Debtor, by reason of any direct

or indirect relationship to, connection with, or interest in the Debtor, as specified in Bankruptcy Code

101(14XC), or for any other reason.

         22,     Kasowitz does not currently represent the Debtor or, to the best of my knowledge,

information, and belief, any of their related parties, affiliates, partners, or subsidiaries. Moreover,

Kasowitz will not undertake the representation of any party other than the Trustee in connection with

the Chapter 7 Case




LEE DECLARATION                                                                                Page 5   of8
KASOWITZ BENSON TORRES LLP
         Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 6 of 9



         23.     To the best of my knowledge, information, and belief, Kasowitz neither holds nor

represents any interest adverse to the Trustee, the Debtor, their creditors or parties in interest or their

respective attorneys in the Chapter 7 Case. Based upon information available to me, I believe that

Kasowitz is a "disinterested person" within the meaning of Bankruptcy Code section 101(14).

         24.     Based on the information available       to me, Kasowitz and its employees do not

represent any other entity having an adverse interest in connection with the case.

         25.     Kasowitz has undertaken        to   determine whether   it   has any conflicts or other

relationships that might cause it not to have such an adverse interest or to represent an interest with

respect to the Conflicts Entities or any other entity or its affiliates listed in Annex L attached hereto

(with their affiliates, the "Searched Parties"). Specifically, Kasowitz (a) submitted to Kasowitz's

computerized client and conflict database (the "Conflict Database"); and (b) issued a general inquiry

to certain of Kasowitz attorneys with respect to the Searched Parties,

         26.     The Conflict Database maintained by Kasowitz is designed to include every matter

on which the   firm is now and   has been engaged, by which entity the   firm is now or has been engaged

and, in each instance, identify the related parties, and certain of the attorneys in the firm that are

knowledgeable about the matter. The policy of Kasowitzisthat no new matter may be accepted or

opened   within the firm without completing and submitting to those charged with maintaining the

Conflict Database the information necessary to check each such matter for conflicts, including the

identity of the prospect client, the matter, and related and adverse parties. Accordingly, Kasowitz

maintains and systematically updates this system in the regular course of business of the firm, and it

is the regular practice of the firm to make and maintain those records.

         27.     Through this process,   I   have learned that Kasowitz has either represented or been

adverse   to   Westchester Fire Insurance Company, Caterpillar Financial Services Corporation,



LEE DECLARATION                                                                                  Page 6   of8
KASOWITZ BENSON TORRES LLP
       Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 7 of 9



Cummins, Inc., Crawford Electric Supply Company, Inc., Toyota Industries Commercial Finance,

Inc. and Siemens Energy, Inc. on unrelated matters that have no relationship to the Debtor or the

Trustee. Some of the representation of these entities is ongoing, but again, have no relationship to

the Special Counsel role the Trustee is asking Kasowitz to handle here.

        28.     As of the filing of this Application, Kasowitz continues to research its records and

communicate internally regarding its connections to the Searched Parties.        I will   supplement this

Declaration as necessary in advance of the hearing on the Application or thereafter should additional

connections be discovered.

        29.     For the reasons stated herein, Kasowitz represents no interest adverse to the Debtor's

creditors with respect to the matters for which it is employed and, therefore, is capable of fulfilling

its duties to the Trustee.

        30.     In addition, Kasowitz has an extensive past connection to the Trustee by virtue of

my representation of the Trustee in a series of chapter 7 cases in the Southern District of Texas,

starting with the Cyrus bankruptcy case in 2007.If requested by the Court or any party, we can

either provide the list of such cases or the list is available in all of the bankruptcy cases in which I

have served either as Mr. Towos general or special bankruptcy counsel.

        31.     Kasowitz practices law in the insolvency-related arena, and our practice includes

insolvency-related litigation, Consequently, Kasowitz may have o'connections" with the attorneys

and other professionals involved in the Debtor's Chapter 7 Case, Kasowitz may have referred

matters to other professionals involved in the Debtor's case, and it may have been referred matters

by such parties. Kasowitz may reprssent or have, from time to time, represented or been adverse

to one or more of the professionals involved in the Debtor's Chapter 7 Case.




LEE DECLARATION                                                                                 Page 7   of8
KASOWITZ BENSON TORRES LLP
       Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 8 of 9



       32.     Despite Kasowitz' best efforts to identify and disclose its connections with the

adverse parties in the Debtor's Chapter 7 Case, Kasowitz is unable to state with absolute certainty

that every client representation or other connection has been disclosed. In this regard, if Kasowitz

discovers additional information that requires disclosure, Kasowitz   will file a supplemental

disclosure with the Bankruptcy Court.

        33.    The proposed retention       of   Kasowitz    is not prohibited by or         improper

under Bankruptcy Rule 5002. Kasowitz and the professionals it employs are qualified to represent

the Trustee in the matters for which Kasowitz is proposed to be retained.

        34. I     believe that Kasowitz      is eligible for   employment and retention          by   the

Trustee pursuant to the Bankruptcy Code and the applicable Bankruptcy Rules.

       I declare under penalty of perjury under the laws of the State of Texas that the foregoing is

true and correct and this declaration is executed at Houston, Texas, on October 8, 2018.


                                           By /s/ Kvuns S. Lee
                                                 Kyung S. Lee




LEE DECLARATION                                                                              Page 8   of8
KASOWITZ BENSON TORRES LLP
      Case 18-33815 Document 192 Filed in TXSB on 10/09/18 Page 9 of 9



                                        ANNEX      1



1.    Rodney Tow
)     Koontz-Wagner Custom Controls Holdings LLC
3.    Westchester Fire Insurance Company
4.    ABB Industrial Connections and Solutions LLC
5.    Metro Fabricating LLC
6.    Wiley Road Industrial Park LP
7.    Meitec Inc
8.    L GP South LLC
9.    Enbridge Energy Limited Partnership
10.   Specific Systems LLC
11.   Express Employment Professionals
12,   Pfeil Inc.
13.   Delta Management
14.   Martell Electric LLC
15.   Peterson Power Systems, Inc.
16.   Johnson Thermal Systems, Inc.
17.   JSW Properties, Inc,
18.   Caterpillar Financial Services Corporation
t9.   Cummins,Inc.
20.   Crawford Electric Supply Company, Inc.
21.   Toyota Industries Commercial Finance, Inc.
22.   Marvair, A Division of Airxcel, Inc.
23.   Siemens Energy, Inc.
24.   KW Services, LLC.
